Citation Nr: 0915248	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1961 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal.

In April 2008, the Veteran appeared before the undersigned 
Veterans Law Judge in a personal hearing held in St. 
Petersburg, Florida, commonly referred to as a Travel Board 
hearing.  The transcript of that hearing has been associated 
with the claims file.


FINDINGS OF FACT

1.  The Veteran's service treatment records show an onset of 
tinnitus and bilateral high frequency hearing loss during 
active military service.  

2.  Post-service medical records reflect that the Veteran 
experienced sudden deafness in the left ear beginning in or 
around July 1994 due to etiology unrelated to military 
service.  

3.  The weight of the competent evidence is in relative 
equipoise on the question of whether the Veteran's current 
tinnitus and bilateral hearing loss, or at least a portion 
thereof in the left ear, is related to in-service acoustic 
trauma.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the claimant, 
hearing loss was incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  Resolving all reasonable doubt in favor of the claimant, 
tinnitus was incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) 
and 38 C.F.R. § 3.159 (2008).  As will be discussed below, 
the Board finds that service connection for hearing loss and 
tinnitus is warranted.  Therefore based upon the full grant 
of the benefits sought, further discussion of whether VA met 
these duties is not needed as no prejudice can flow to the 
Veteran from any notice or assistance error.  It is important 
to note, however, that prior to adjudication of these claims 
the Veteran was notified of the process by which initial 
disability ratings and effective dates are established.  See 
VA correspondence to Veteran, June 2006; see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he contends initially manifested in 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, sensorineural hearing loss as an 
organic disease of the nervous system) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008); see also Memorandum from 
Under Secretary for Health, Characterization of High 
Frequency Sensorineural Hearing Loss, October 1995.  

In this case, the Veteran separated from service in July 
1982.  The first documented compensable sensorineural hearing 
loss is in September 1994 for the left ear and in October 
2006 for the right ear.  See VA examination, October 2006; 
Private treatment letter by Dr. HS, September 1994.  
Therefore, as there is no evidence that hearing loss 
manifested to a compensable degree within one year after 
separation from service, service connection is not warranted 
for sensorineural hearing loss on a presumptive basis.  The 
Board will now turn to a discussion of entitlement to service 
connection on a direct basis.  

The determination of whether a Veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

In the present case, there is no factual dispute regarding 
the medical evidence which shows that the Veteran currently 
has bilateral hearing impairment that meets the criteria 
discussed above for hearing loss disability for VA purposes.   
Specifically, in a VA audiological evaluation conducted in 
October 2006, pure tone thresholds, in decibels, were 
recorded as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
45
45
LEFT
+105
+105
+105
+105
+105

As will be discussed later, the profound severity of the 
Veteran's current hearing loss in the left ear is 
attributable to a post-service medical condition diagnosed as 
viral cochleitis or a perilymphatic fistula.  However for the 
purposes of establishing a current hearing loss disability, 
because the Veteran exhibits auditory thresholds of 40 
decibels or greater at 2000 Hertz and above in both ears, the 
Veteran meets VA's regulatory definition for a current 
bilateral hearing loss disability.  38 C.F.R. § 3.385 (2008); 
VA examination, October 2006.  Therefore, it is necessary to 
analyze the evidence of in-service acoustic trauma and 
determine whether there is a medical nexus, or causal 
relationship, between the claimed in-service acoustic injury 
and the current disability.  

Service treatment records reflect that the Veteran sought 
treatment for hearing loss and tinnitus during active 
military service on February 27, 1973.  Specifically, the 
Veteran complained of "buzzing or fluttering in the left 
ear" and decreased hearing acuity in the left ear over the 
prior two to three months.  The treating practitioner noted 
that the Veteran worked around jet engines and referred the 
Veteran for audiological testing.  See Service treatment 
records, February 1973; see also DD Form 214 (confirming 
military occupational specialty as an avionics and tactical 
electronics technician).  While in-service exposure to loud 
noise from jet aircraft may be conceded as being consistent 
with the circumstances, conditions, or hardships of this 
Veteran's military service, the medical evidence of onset of 
hearing loss and tinnitus during service is further evidence 
in favor of the claim.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.303(a) (2008).  

In a service department audiological evaluation conducted in 
March 1973, pure tone thresholds, in decibels, were recorded 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
20
LEFT
15
10
20
25
30

Additional audiograms are contained in the service treatment 
records from August 1973, December 1975, September 1977, 
November 1981 and other periodic service examinations.  
Although these evaluations are indicative of some degree of 
decreased hearing acuity, particularly at frequencies of 2000 
Hertz and above, none of the hearing test results are 
consistent with the criteria of 38 C.F.R. § 3.385 for hearing 
impairment considered to be disabling for VA purposes.  See 
Service treatment records.

The Veteran's hearing was also evaluated during a separation 
examination in September 1981, although the Board 
acknowledges that the Veteran was not actually discharged 
from military service until July 1982.  Nonetheless, upon 
separation examination pure tone thresholds, in decibels, 
were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
25
25
15
LEFT
0
0
15
15
30

At that time, the examiner listed a diagnosis of "moderate 
high frequency hearing loss, OU, frequencies 3000, 4000 & 
6000, stable."  Report of medical examination, September 
1981.  The medical abbreviation "OU" is generally accepted 
to mean "each eye" as opposed to each ear.  See Neil M. 
Davis, Medical Abbreviations: 28,000 Conveniences at the 
Expense of Communication & Safety 202 (13th ed. 2005).  
However, considering the abbreviation's usage within the 
given context, the Board finds it most likely that the 
notation was intended to indicate high frequency hearing loss 
occurring in both ears at the designated frequencies.  When 
the February 1973 treatment notation and September 1981 
examination findings are considered together, there is 
credible medical evidence of the onset of bilateral high 
frequency hearing loss and tinnitus during active military 
service.  
Regarding the next element of medical nexus, there are 
differing medical opinions within the claims file.  In April 
2006, a private otolaryngologist (an ear, nose, and throat 
specialist), stated that he was unable to definitively 
determine the relationship between left ear hearing loss and 
military service due to the intervening event of a possible 
fistula and sudden increased hearing loss in the left ear in 
July 1994.  He was able to opine, however, that the Veteran's 
right ear high frequency hearing loss is related to exposure 
to a high noise environment during the Veteran's active 
military service.  Opinion letter by Dr. HM, April 2006.  

An additional medical opinion was obtained in the October 
2006 VA medical examination.  This examiner, an audiologist, 
opined that the Veteran's bilateral hearing loss and left ear 
tinnitus were not caused by the Veteran's military noise 
exposure.  In providing the rationale for her opinion, the 
examiner stated that the Veteran's separation examination 
showed hearing essentially within normal limits in both ears.  
She did not address the contemporaneous notation, discussed 
above, in which the military examiner diagnosed moderate high 
frequency hearing loss prior to the Veteran's separation from 
service.  VA's examiner also failed to note the Veteran's in-
service complaints of decreased hearing acuity and left ear 
tinnitus in February 1973.  Therefore, the Board finds that 
the weight of this medical opinion is diminished as the 
accuracy and detail of her factual premise is unclear.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Board also notes that the VA examiner appears to base her 
negative nexus opinion, at least in part, upon the absence of 
medical evidence of hearing loss and/or tinnitus between the 
Veteran's discharge in July 1982 and his sudden left ear 
problem occurring in July 1994.  While the absence of 
complaint of persistent symptomatology over a period of 
several years can be evidence against a claim in some cases, 
the Board finds that in the present case it is credible that 
the Veteran may have experienced such symptoms without 
seeking medical treatment for them.  Specifically, the Board 
notes that the Veteran served in the Air Force for over 21 
years, but has comparatively sparse requests for medical 
treatment contained in his service treatment records.  
Therefore, the absence of post-service medical treatment for 
hearing loss and tinnitus is consistent with the Veteran's 
history as documented by other evidence in the claims file.  

Furthermore, the Veteran and his spouse have provided lay 
testimony regarding symptoms of bilateral hearing loss and 
tinnitus that began during military service proceeded 
continuously to the present time.  See Board hearing 
transcript, April 2008.   Evidence in the form of lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness's personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2) (2008) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  The Veteran and his spouse are both competent and 
credible in their descriptions of problems presented by the 
Veteran's deteriorating hearing and tinnitus, as observed 
using their own senses.  

Based upon the foregoing, when all of the evidence is viewed 
in its entirety, the Board finds that the competent evidence 
regarding the relationship between the Veteran's military 
service and his current hearing loss and tinnitus is in 
relative equipoise.  When there is an approximate balance in 
the evidence, the benefit of the doubt is given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 3.102 
(2008).  As such, the Board finds that service connection is 
warranted for bilateral hearing loss and tinnitus.  

In the interest of clarity, the Board finds it important to 
acknowledge and inform the Veteran that the current severity 
of his left ear hearing loss is shown to be partially 
attributable to a post-service event of viral cochleitis or 
perilymphatic fistula causing sudden deafness in the left ear 
in July 1994.  Although this decision establishes that it is 
as likely as not that some degree of compensable bilateral 
hearing loss and tinnitus is attributable to military 
service, and existed prior to the July 1994 medical problem, 
the eventual rating that will be assigned for the Veteran's 
current hearing loss disability may be adjusted to account 
for the intervening factors that are unrelated to service.  
In conclusion, although the post-service event of a left ear 
problem occurring in July 1994 has negatively impacted the 
Veteran's current hearing acuity, and is likely to affect the 
eventual rating assigned for the Veteran's disability, it 
does not preclude service connection of a left ear hearing 
disability as the totality of the evidence reflects that a 
compensable degree of the Veteran's bilateral hearing loss 
and tinnitus are attributable to his military service.  
Service connection for bilateral hearing loss and tinnitus is 
established on this basis. 


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


